         Case 1:19-cr-00457-PAE Document 49 Filed 01/06/21 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - x
                                  :
UNITED STATES OF AMERICA
                                  :              ORDER OF FORFEITURE/
          - v. -                                 MONEY JUDGMENT
                                  :
ENRICO PEDRAZA,                                  19-CR-457 (PAE)
                                  :
                   Defendant.
                                  :
- - - - - - - - - - - - - - - - - x

            WHEREAS, on or about June 19, 2019, ENRICO PEDRAZA (the

“defendant”)      was    charged     in   a   two-count     Information      (the

“Information”), with conspiracy to commit bank fraud, in violation

of Title 18, United States Code, Section 1349, and bank fraud, in

violation of Title 18, United States Code, Sections 1344 and 2;

            WHEREAS,       the     Information     included       a    forfeiture

allegation as to Counts One and Two of the Information, seeking

forfeiture to the United States, pursuant to Title 18, United

States    Code,   Section    982(a)(2)(A),       of   any   and   all    property

constituting      or    derived   from,   proceeds    obtained        directly   or

indirectly, as a result of the commission of the offense charged

in Counts One and Two of the Information, including but not limited

to a sum of money in United States currency representing the amount

of proceeds traceable to the commission of the offense charged in

Counts One and Two of the Information;

            WHEREAS, on or about September 12, 2019, the defendant

pled guilty to Counts One and Two of the Information, and was

instructed by the Court that the defendant may be compelled to
       Case 1:19-cr-00457-PAE Document 49 Filed 01/06/21 Page 2 of 4



forfeit any and all property constituting and derived from proceeds

obtained from the offenses charged in Counts One and Two of the

Information;

              WHEREAS, as a result of acts and/or omissions of the

defendant, the proceeds traceable to the offenses charged in Counts

One and Two of the Information that the defendant personally

obtained cannot be located upon the exercise of due diligence.

           THE COURT HEREBY ORDERS that:

           1.     As a result of the offenses charged in Counts One

and Two of the Information, to which the defendant pled guilty, a

money judgment in the amount of $58,000 in United States currency

(the   “Money   Judgment”),      representing     the   amount   of   proceeds

traceable to the offenses charged in Counts One and Two of the

Information     that    the   defendant   personally    obtained,     shall   be

entered against the defendant.

           2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of

Criminal Procedure, this Order of Forfeiture/Money Judgment is

final as to the defendant, ENCRICO PEDRAZA, and shall be deemed

part of the sentence of the defendant, and shall be included in

the judgment of conviction therewith.

           3.     All    payments   on    the   outstanding   Money   Judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance to the “United States Marshals Service”,
        Case 1:19-cr-00457-PAE Document 49 Filed 01/06/21 Page 3 of 4



and delivered by mail to the United States Attorney’s Office,

Southern District of New York, Attn: Money Laundering and Asset

Forfeiture Unit, One St. Andrew’s Plaza, New York, New York 10007

and shall indicate the defendant’s name and case number.

              4.     The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,   and    the    United   States   shall    have    clear     title   to   such

forfeited property.

              5.     Pursuant to Title 21, United States Code, Section

853(p), the United States is authorized to seek forfeiture of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

              6.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of

Criminal      Procedure,    the    United     States    Attorney’s     Office     is

authorized to conduct any discovery needed to identify, locate or

dispose       of     forfeitable     property,         including     depositions,

interrogatories, requests for production of documents and the

issuance of subpoenas.

              7.     The Court shall retain jurisdiction to enforce this

Order of Forfeiture/Money Judgment, and to amend it as necessary,

pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure.

              8.     The   Clerk   of   the     Court    shall     forward      three

certified copies of this Order of Forfeiture/Money Judgment to
         Case 1:19-cr-00457-PAE Document 49 Filed 01/06/21 Page 4 of 4



Assistant United States Attorney Alexander J. Wilson, Chief of the

Money    Laundering    and   Asset    Forfeiture    Unit,    United      States

Attorney’s Office, One St. Andrew’s Plaza, New York, New York

10007.


SO ORDERED:


            PaJA.�
HONORABLE PAUL A. ENGELMAYER
                                                        1/6/2021
                                                      DATE
UNITED STATES DISTRICT JUDGE
